Citation Nr: 0412855	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  Further, the record reflects he had additional service 
in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which established service connection for 
bilateral hearing loss evaluated as noncompensable (zero 
percent disabling), and for tinnitus evaluated as 10 percent 
disabling.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  A March 2003 VA audiological evaluation revealed Level 
III hearing for both ears.

3.  The veteran experiences bilateral, recurrent tinnitus.

4.  There is no legal basis for the veteran to receive a 
schedular rating in excess of 10 percent for his tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for the 
veteran's bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2003).

2.  Inasmuch as there is no legal basis for a schedular 
rating in excess of 10 percent for the veteran's tinnitus, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.10, 4.25, 4.87, Diagnostic Code 6260 (2003); VAOPGCPREC 2-
2003 (May 22, 2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in October 2002, which was 
clearly before the April 2003 rating decision.  This 
correspondence informed the veteran of what information and 
evidence was needed to substantiate service connection 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holdings in 
Quartuccio, supra, and Pelegrini, supra.  The Board 
acknowledges that the October 2002 correspondence did not 
specifically address a claim for a higher initial rating, but 
it did inform the veteran that any new issues or amendments 
to his claim would be subject to the same information 
contained in this letter.  Moreover, VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
Statement of the Case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedential opinions 
of VA's General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c).  The Board further notes that the July 
2003 SOC included a summary of both the pertinent criteria 
for higher initial ratings as well as the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Accordingly, the 
duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified any pertinent 
evidence that has not been obtained or requested by the RO.  
He has also been accorded a VA arranged audiological 
examination in conjunction with this case, and submitted 
private medical evidence in support of his contentions.  
Although he criticized the adequacy of the VA examination, 
for the reasons stated below the Board finds that no 
additional development, to include a new examination, is 
warranted.  Further, the veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claims, and in a September 2003 statement he indicated 
that he felt he had stated his case.  Thus, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's bilateral hearing loss and tinnitus by the April 
2003 rating decision.  Among other things, the RO noted that 
medical records from 1972 to 1973 indicated that the veteran 
had been diagnosed with defective auditory acuity by the 
military, that the recent VA audiological examination had 
findings indicative of tinnitus and a bilateral hearing loss 
disability, and that the VA examiner had opined that it was 
more likely than not that these disabilities were due to the 
veteran's Vietnam service.  A noncompensable rating was 
assigned for the hearing loss, while a 10 percent rating was 
assigned for the tinnitus.  The effective date for these 
assigned ratings was October 9, 2002, the date the RO 
received the veteran's claim.

The veteran appealed the April 2003 rating decision, 
contending that higher initial ratings were warranted.  He 
asserted in his Notice of Disagreement that these 
disabilities were severe in nature to the point that he had 
to attempt lip reading to augment understanding of what was 
being said.  Further, in his August 2003 VA Form 9 (Appeal to 
the Board) he asserted, in part, that his hearing was 
deteriorating and that he was having great difficulty in 
distinguishing spoken words in a normal conversation.  
Moreover, he has criticized the fact that the April 2002 
private audiogram he submitted in support of his claim was 
not used in evaluating the severity of his hearing loss.

The April 2002 private audiogram report reflects, in part, 
that the veteran complained of asymmetric hearing loss times 
30 years.  He also complained of tinnitus in both ears.  The 
audiogram itself appears to reveal pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
30
40
85
90
95
LEFT
20
25
55
90
90
95

Speech discrimination for the right ear was 88 percent (60 
HL), and 52 percent (100 HL) and 80 percent (60 HL) for the 
left ear.  Diagnosis was mild to profound sensorineural 
hearing loss.

The veteran subsequently underwent a VA arranged audiological 
examination in March 2003.  At this examination, he reported 
a history of bilateral hearing loss beginning in 1968, as 
well as bilateral, constant, high pitch tinnitus.  He 
described his tinnitus as moderate to severe in loudness.  
The audiological evaluation, itself, revealed pure tone 
thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
25
35
80
90
58
LEFT
15
25
45
95
85
63

Speech recognition scores were 88 percent for the right ear, 
and 84 percent for the left ear.  Moreover, the examiner 
stated that the test findings revealed a moderate to severe 
bilateral high frequency sensorineural hearing loss with a 
constant, bilateral, high pitch tinnitus that was described 
as moderate to severe in loudness and was reported to vary in 
loudness at times.

In support of his contentions that a higher initial rating 
was warranted, the veteran submitted a copy of a July 2003 
private audiogram report.  The audiogram appears to indicate 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
30
35
85
80
57.5
LEFT
15
30
50
90
90
65

Further, the clinician who conducted this evaluation stated 
that discrimination was good at 80 decibels bilaterally.  
Speech discrimination scores appear to be 92 percent for both 
ears.  Moreover, the clinician stated that the audiogram 
revealed symmetric bilateral mild downsloping to profound 
high frequency sensory neural hearing loss.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.86.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.86; 
Diagnostic Code 6100.  The evaluation of hearing impairment 
applies a rather structured formula which is essentially a 
mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average pure tone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

With respect to the veteran's tinnitus, the Board notes that 
the regulations provide that a 10 percent rating is warranted 
when this disability is recurrent.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to higher initial ratings for his 
bilateral hearing loss and tinnitus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, while he is competent as a lay person to 
describe his visible symptomatology, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).  

With respect to the veteran's hearing loss, the Board notes 
that the April 2002 private audiogram does not appear to 
utilize the Maryland CNC speech discrimination test as 
required by 38 C.F.R. § 4.85 for purposes of determining the 
level of disability under Tables VII and VIII of that 
section.  The Board notes that the pure tone threshold 
findings on the April 2002 audiogram appear to be consistent 
with such findings on the March 2003 VA arranged audiological 
evaluation and the July 2003 private audiogram.  Because the 
hearing test was conducted prior to the October 2002 
effective date and does not utilize the Maryland CNC speech 
discrimination test, the Board finds that this report is 
entitled to little weight in determining the specific level 
of severity under 38 C.F.R. § 4.85 as of October 2002.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (it is the 
duty of the Board to assess the credibility and weight to be 
given to the evidence of record).  In this regard, the Board 
notes that the March 2003 examination is closer in time to 
the effective date, and utilizes the appropriate speech 
discrimination testing.  

Turning to the March 2003 and July 2003 audio testing 
results, the Board notes that neither of these evaluations 
show that the four specified frequencies are all 55 decibels 
or more.  Further, none of the audiological evaluations shows 
that the average pure tone threshold is at least 30 decibels 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Thus, 
the provisions of 38 C.F.R. § 4.86 are not applicable in the 
instant case.   

As noted above, the March 2003 VA arranged audiological 
evaluation showed average decibel loss was 58 for the right 
ear, and 63 for the left.  Speech recognition scores, under 
the Maryland CNC test, were 88 percent for the right ear, and 
84 percent for the left.  These results reflect Level III 
hearing for both ears under Table VI.  This in turn 
corresponds to the noncompensable rating currently in effect 
under Table VII.  

With respect to the July 2003 private audiogram report, the 
veteran had average decibel loss of 57.5 for the right ear, 
and 64 for the left.  Speech discrimination scores were 92 
percent for both ears, although it does not appear that the 
Maryland CNC speech discrimination test was utilized.  
Regardless, these results reflect Level II hearing for both 
ears under Table VI, which also corresponds to the current 
noncompensable rating under Table VII.

The Board acknowledges that the veteran criticized the 
adequacy of the March 2003 VA audiological evaluation.  
However, the results of this evaluation, particularly that of 
the pure tone threshold findings, appear consistent with 
those of both the prior April 2002 private audiogram report 
and the subsequent July 2003 private audiogram report.  
Moreover, the results of the March 2003 VA evaluation 
actually reflect greater hearing loss than that of the 
subsequent private evaluation report of July 2003 which the 
veteran submitted in support of his claim.  Therefore, the 
Board concludes that the evidence of record does not support 
any additional development in the instant case, to include a 
new VA examination.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial compensable rating for his bilateral hearing loss.  
In making this determination, the Board took into 
consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra, but the competent medical 
evidence showed no distinctive periods where the veteran 
satisfied the criteria for a compensable rating under the 
pertinent Diagnostic Code.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Regarding the veteran's tinnitus, the Board notes that the 
competent medical evidence reflects that he experiences 
recurrent tinnitus in both ears.  However, under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, the maximum schedular rating is 
the 10 percent evaluation currently in effect.  Further, the 
Board notes that Diagnostic Code 6260 was revised effective 
in June 2003 to provide that only a single 10 percent 
evaluation is to be assigned for tinnitus, whether the sound 
is perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2003).  

The Board acknowledges that both the veteran's initial claim 
of service connection and his Notice of Disagreement were 
both filed prior to the June 2003 revision of Diagnostic Code 
6260.  Moreover, in Wanner v. Principi, 17 Vet. App. 8 (2003) 
the Court vacated a Board decision, in part, because of 
inadequate reasons and bases as to why Diagnostic Code 6260 
provided for only one rating for bilateral tinnitus.  Later, 
in Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003), the 
Court held that while the change to the regulation prohibits 
the assignment of separate ratings for tinnitus effective in 
June 2003, the Board must analyze the applicability of 
separate ratings prior to June 2003.

VA's General Counsel addressed this issue in a precedential 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-2003 (May 22, 
2003).  As noted above, precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c).

The Board acknowledges that the General Counsel did not 
explicitly address the applicability of 38 C.F.R. § 4.25, 
which states that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, and then 
all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Further, in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
the Court interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
The Court found that the critical element was that none of 
the symptomatology for any of the conditions was duplicative 
of or overlapping with the symptomatology of the other 
conditions.

In VAOPGCPREC 2-2003 the General Counsel noted that tinnitus 
is the perception of sound in the absence of any external 
stimulus.  Citing The Merck Manual 665 (17th ed. 1999).  VA 
also discussed the nature of tinnitus in the proposed 
amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

Based on the foregoing, the General Counsel concluded that 
the perception of noise was the disability identified in true 
tinnitus, and the source of this perceived noise was not in 
either or both ears.  Because tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate.  
Therefore, the application of 38 C.F.R. § 4.25(b) does not 
provide a basis for assigning separate ratings for bilateral 
tinnitus.

In light of the foregoing, the Board must conclude that there 
is no legal basis for the veteran to be assigned a rating in 
excess of 10 percent for his service-connected bilateral 
tinnitus.  Accordingly, the benefits sought on appeal must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



